Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1-20 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Takahashi (US 2015/0110505 A1).  In the Applicant’s independent claims 1, 8, and 15 the reference of Takahashi does not teach:  in response to a determination that the image defect is at the end of the read image, control rereading to read a rereading range of the diagnostic chart different from the predetermined reading range.   Takahashi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Art

Sakatani (US 2019/0238686 A1)

ABSTRACT:
An image inspection apparatus includes a hardware processor that performs an image diagnosis on the basis of a read image obtained by reading images printed in both sides of a recording medium, wherein the hardware processor: acquires a read image obtained by reading an image on the recording medium to which at least a first chart and a second chart are output; and performs a diagnosis by determining a side to be used in the diagnosis depending on an image diagnosis item on the basis of the read image.

Yoshino (US 2020/0089151 A1)

ABSTRACT:



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675